

115 HR 7069 IH: Workforce Reentry Act
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7069IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mr. Lewis of Minnesota introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to make permanent a grant program to promote
			 and assist in the reentry of ex-offenders into the workforce.
	
 1.Short titleThis Act may be cited as the Workforce Reentry Act. 2.Ex-Offender Reentry Program Start-up GrantsSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended—
 (1)by redesignating section 172 as section 173; and (2)by inserting after section 171 the following new section:
				
					172.Ex-Offender Reentry Program Start-up Grants
 (a)PurposeThe purpose of this section is to— (1)prompt innovation and improvement in the reentry of ex-offenders into the workforce so that successful initiatives can be continued and replicated; and
 (2)allow for the dissemination of information regarding best practices in preparing ex-offenders for sustained participation in the workforce.
 (b)DefinitionsIn this section: (1)Apprenticeship opportunitiesThe term apprenticeship opportunities includes registered apprenticeship, industry-recognized apprenticeship, and preapprenticeship programs.
 (2)Eligible entityThe term eligible entity means— (A)a private non-profit organization under section 501(c)(3) of the Internal Revenue Code of 1986;
 (B)a local workforce development board; (C)a State or local government; or
 (D)an Indian or Native American entity eligible for grants under section 166. (3)Eligible participant (A)In generalThe term eligible participant means an individual—
 (i)who is not less than age 18; (ii)who has been convicted as an adult and imprisoned under Federal or State law;
 (iii)whose most recent offense has not been a violent or sex-based offense; or (iv)who has not been released from prison or jail for more than 180 days before the date on which the individual begins participation.
 (B)ExceptionUp to 10 percent of all participants may be individuals who do not meet the requirements of clause (iv) of subparagraph (A).
 (4)Evidence-basedThe term evidence-based means a program or practice that— (A)is demonstrated effective when implemented with fidelity;
 (B)is based on a clearly articulated and empirically supported theory; (C)has measurable outcomes relevant to workforce outcomes for reentering offenders; and
 (D)has been scientifically tested and proven effective through randomized control studies or comparison group studies.
 (5)PromisingThe term promising refers to a program or practice that— (A)is demonstrated to be effective based on positive outcomes relevant to workforce engagement for reentering offenders from 1 or more objective, independent, and scientifically valid evaluation; and
 (B)includes ongoing efforts to examine the effects of such program or practice. (c)Program authorized (1)In generalIn carrying out the activities under this section, the Secretary shall, on a competitive basis, award grants for a period of not more than 5 years to eligible entities to enable such entities to provide job training, job placement services, and mentoring.
 (2)PriorityIn awarding grants, the Secretary shall give priority to eligible entities that— (A)establish partnerships with business or educational institutions to provide a program of study leading to postsecondary credentials in in-demand occupations; or
 (B)provide customized training that is designed to meet the specific requirements of an employer (including a group of employers) and is conducted with a commitment by the employer to employ an individual upon successful completion of the training.
 (3)RenewalThe Secretary may renew a grant to an eligible entity under this section for a period no longer than 5 additional years if the eligible entity—
 (A)demonstrates success in helping eligible participants reenter the workforce according to the performance indicators under (g)(1); and
 (B)provides an assurance that the entity will provide a non-Federal contribution, including cash and in-kind donations, in an amount not less than 100 percent of the total funds awarded in the renewal grant.
 (d)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit an application to the Secretary, which shall include the following:
 (1)A detailed description of the program including the core services they will provide, how the eligible entity will recruit and select eligible participants for the program, how many participants they plan on serving each year, and the length of participation in the program.
 (2)A description of evidence-based or promising practices the eligible entity will use in the administration of the program.
 (3)A description of partnerships with local businesses to provide apprenticeship opportunities, work-based learning, and job placement and recruitment (if applicable).
 (4)An assurance that the eligible entity will coordinate activities with workforce development programs and other services provided under this title, including utilizing the one-stop delivery system of the local workforce development areas to provide appropriate services and recruit eligible individuals to ensure the maximum number of eligible individuals will have the opportunity to participate in the program.
 (5)An assurance that the eligible entity will provide a 50-percent match, as described in subsection (e).
 (6)A plan to coordinate with other programs and entities, including those that may be provided by such other programs and entities, to provide substance abuse treatment services, mental health treatment services, housing services, and transportation services.
 (7)An assurance that the eligible entity will provide the data necessary for the indicators of performance in subsection (g).
 (8)A plan to continue the program with non-Federal funds after grant period. (e)Matching requirementIn order to receive a grant from the Secretary under this section, each eligible entity shall provide a non-Federal contribution, including cash and in-kind donations, in an amount not less than 50 percent of the total funds awarded.
						(f)Use of funds
 (1)In generalA grant awarded under this section may be used to— (A)provide workforce development and job placement services to eligible participants, including occupational skills education, on-the-job training, apprenticeship opportunities, work experience, job referrals, basic skills remediation, educational services, work readiness activities, and post-placement support, in coordination with the one-stop partners and one-stop operators that provide services at any center operated under a one-stop deliver system established under section 121;
 (B)mentor eligible participants, including the provision of support, guidance, and assistance in the community and the workplace to address the challenges faced by ex-offenders;
 (C)provide outreach to State or Federal correctional facilities to increase awareness, identify and recruit eligible participants, provide screening and assessment of eligible participants and align educational offerings with existing services available to individuals who are presently incarcerated; or
 (D)coordinate with employers to develop customized training programs and agreements around the hiring of eligible participants.
								(2)Limitations
 (A)Certain services excludedFunds provided under this section may not be used to provide substance abuse treatment services, mental health treatment services, or housing services, except that such a grant may be used to coordinate with other programs and entities to provide substance abuse treatment services, mental health treatment services, or housing services to eligible participants.
 (B)Administrative cost limitA grantee may not use more than 10 percent of the funds received under a grant for administrative costs.
 (C)Limit on amount paid as stipends to participantsA grantee may not use more than 15 percent of the funds received under such grant to provide stipends to program participants while completing an educational or skill development program.
								(g)Performance outcomes and accountability
 (1)Indicators of performanceEach eligible entity receiving a grant under this section shall report each year to the Secretary of Labor on the following indicators of performance:
 (A)The percentage of program participants who are in unsubsidized employment during the second quarter after exit from the program.
 (B)The percentage of program participants who are in unsubsidized employment during the fourth quarter after exit from the program.
 (C)The median earnings of program participants who are in unsubsidized employment during the second quarter after exit from the program.
 (D)The percentage of program participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent, during participation in or within one year after exit from the program.
 (2)Independent evaluationNot later than five years after the date of enactment of this section and from amounts made available under section 173(d), the Secretary shall provide for and report to Congress on an independent evaluation of the grant program established under this section that includes an assessment of the effectiveness of the grant program and the effectiveness of individual grantees included in the evaluation in reducing recidivism and assisting individuals in—
 (A)earning credentials; (B)finding and maintaining employment; and
 (C)increasing their earnings. (3)ReportThe Secretary shall release an annual report on—
 (A)the number of individuals who participated in programs assisted under this section; (B)the percentage of individuals participating in a program assisted under this section that successfully completed the program; and
 (C)the performance of grantees as measured by the performance indicators set forth in paragraph (1). (4)Disseminating best practicesUsing the findings of the independent evaluation under paragraph (2) the Secretary shall disseminate information to State and local government, local workforce development boards, and relevant stakeholders regarding best practices in providing workforce development opportunities for ex-offenders and reducing recidivism.
 (h)Administrative activitiesThe Secretary may use up to 2 percent of the funds annually appropriated to carry out the activities of this section including disseminating best practices and providing technical assistance to grantees and partnering businesses regarding the availability of applicable tax credits including the Work Opportunity Tax Credit.
 (i)Rule of constructionNothing in this section shall be construed to authorize any new appropriations to carry out the purpose of this section..
 3.Authorized fundsSection 173(d) of the Workforce Innovation and Opportunity Act (as redesignated by section 2(1)) is amended by striking section 169 and inserting sections 169 and 172.
		